Citation Nr: 0615714	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
REMAND

The veteran served on active duty from January 1969 to 
January 1971, with service in Vietnam from July 1969 to July 
1970.  He claims to have PTSD as a result of trauma he 
experienced while stationed in Vietnam.  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's VA treatment records reflect that he has been 
diagnosed with prolonged PTSD (originating in Vietnam), for 
which he has received ongoing treatment.  The RO denied 
service connection for PTSD in February 2004 because he had 
not provided detailed information regarding his claimed in-
service stressors.  Although he was awarded the Bronze Star 
Medal, there is no indication that this medal was awarded for 
his participation in combat, as opposed to a combat-support 
function.  While in Vietnam his military occupational 
specialty was heavy vehicle driver.  Because the evidence 
does not show that he participated in combat, corroborative 
evidence of the claimed stressors having actually occurred is 
necessary.  See 38 C.F.R. § 3.304(f) (2005); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  

In an October 2004 statement and August 2005 hearing 
testimony the veteran described a number of events he found 
stressful, with sufficient detail to allow verification.  
Those events included coming under mortar attack on his first 
day in Vietnam (July 1969), while being processed at Cam Ranh 
Bay.  The next day he was sent to Bien Hoa, and that base 
also came under mortary attack for the next three to four 
months.  He was then stationed with the 1st Cavalry Division, 
15th Administration Company as a truck driver.  He stated 
that sometime in October or November 1969, the barracks next 
to his was attacked by mortar fire, during which many people 
were killed.  He also stated that while conducting his job as 
a truck driver, he was shot at and his vehicle was hit 
several times.  In March 1970 he ran over a North Vietnamese, 
who had run into the road and fired at him.  He reported that 
he had to fire his own weapon quite often, but could only 
fire if fired upon.

Although the veteran has provided sufficiently detailed 
information regarding his claimed stressors, the RO has not 
fulfilled the duty to assist by requesting verification of 
the claimed stressors from appropriate sources.  Accordingly, 
the appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action: 

1.  Obtain the veteran's clinic records 
from the Charleston, South Carolina, VA 
Medical Center since January 2003.

2.  Obtain verification of the veteran's 
claimed stressors, as described in his 
October 2004 statement and August 2005 
testimony, from appropriate sources.  

3.  If any of the claimed stressors are 
verified, provide the veteran a VA 
psychiatric examination to determine: (a) 
whether his psychiatric symptoms meet the 
criteria for a diagnosis of PTSD, and (b) 
if so, whether the verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

